DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2-13 are pending. Claims 3-13 are newly added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlig et al. (US 2004/0117593 A1) hereinafter Uhlig et al. in view of Liu et al. (US 2014/0173169 A1) hereinafter Liu et al.
Regarding claim 2, Uhlig et al. teaches a processor comprising: 
a core to execute a virtual machine monitor to support a virtual machine (bare platform hardware comprising “processor” 118 which executes a “virtual machine monitor (VMM), such as VMM 112” Paragraph [0014] which supports “two VMs, 102 and 114” Paragraph [0017])), wherein the virtual machine is to execute guest software (“the VMM 112 presents to other software (i.e., “guest” software) the abstraction of one or more virtual machines (VMs) which may provide the same or different abstractions to the various guests” Paragraph [0017]); and 
memory management hardware (bare platform hardware 116 executing VMM 112, Paragraph [0014]) to map a guest virtual address to a guest physical address (guest software is allowed to freely modify the “guest page-table hierarchy” 402 including changing virtual-to-physical mapping, Paragraph [0036]), and to determine whether to allow execution from the page in a guest supervisor mode page based on a first bit and a second bit in a page table entry (Fig. 4 includes a “guest translation data structure represented by a guest page-table hierarchy 402” Paragraph [0032] and Fig. 5 illustrates the format of “page-table entries (PTEs)” in a conventional page-table hierarchy which includes “a set of bits that control the accessibility of the memory pages” Paragraph [0033]. For example, as discussed below, a combination of the ‘S’ bit and ‘X’ bit would be indicative of allowing execution from the page in a guest supervisor mode), wherein the first bit is to indicate whether the page is associated with a user mode or a supervisor mode (“the user/supervisor (U/S) flag” 514 controls accesses to the page referenced by the entry based on privilege level, Paragraph [0033], thus, an “S” bit would indicate access to the page reference by the entry based on a supervisor privilege level) and the second bit is to indicate whether execution from the page is enabled (an “X” bit is interpreted by the processor as “execute-privilege” thus, “the processor may prohibit execution of any instructions from the page when the X bit is clear and enable execution of instructions from the page when the X bit is set” Paragraph [0041]).
Uhlig et al. does not appear to explicitly teach however, Liu et al. teaches memory management hardware to map the guest physical address to a host physical address of a page (“MMU” 130), and a page table entry for mapping the guest physical address to the host physical address (“MMU 130 may include logic, circuitry, or other hardware to support virtual machines. For example, translation stages 133 may be configured to translate a linear address to a physical address, using a data structure pointed to by the contents of storage location 131, as described above. If this translation is performed for a guest, the linear address is referred to as a guest linear address, a resulting physical address is referred to as a guest physical address ("GPA"), and additional translations are needed to translate GPAs to host physical addresses ("HPAs"). These additional translations may use a series of extended translation stages 134, using additional data structures such as or including extended or nested page tables” Paragraph [0027]).
The disclosures of Uhlig et al. and Liu et al., hereinafter UL, are analogous art to the claimed invention because they are in the same field of endeavor of address translations in the context of a memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of UL before them, to modify the teachings of Uhlig et al. to include the teachings of Liu et al. since both UL teach storing address translations in page tables. Therefore it is applying a known technique (mapping a guest physical address to a host physical address in a page table entry [0027] of Liu et al.) to a known device (performing memory accesses and virtual address into physical address translation using a processor [0002] of Uhlig et al.) ready for improvement to yield predictable 
Regarding claim 3, UL teaches all of the features with respect to claim 2 as outlined above.
Uhlig further teaches wherein the memory management hardware is also to store a memory address mapping in a translation lookaside buffer in response to a determination to allow execution (the “translation lookaside buffer (TLB)” is an in-processor structure that acts as a cache for previously processed address translations, Paragraph [0002]. For example, when a guest software presents a virtual address to the processor, a page fault causes the VMM to copy entry from the guest page-table to the active page-table Paragraph [0035], wherein the copying of the entry signifies execution is allowed).  
Regarding claim 4, UL teaches all of the features with respect to claim 2 as outlined above.
Uhlig further teaches wherein the memory management hardware is also, in response to a determination to not allow execution, to communicate the determination to the virtual machine monitor (when existing processors do not allow the VMM to receive control over an event initiated by the guest OS (i.e., an attempt of the guest OS to access a privileged hardware resource), it resolves in an “address space conflict” in which the VMM or guest OS will terminate their operations Paragraph [0038]).  
Regarding claim 5, UL teaches all of the features with respect to claim 4 as outlined above.
Liu et al. further teaches wherein the memory management hardware is also, in response to the determination to not allow execution, to communicate the guest physical address to the virtual machine monitor (MMU 130 determines whether the attempted access is automatically allowed, automatically not allowed, or results in a VM exit… If the instruction page is in Group W, a VM exit is caused where the reason may be an EPT .  
Claims 6 and 10 are rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 10 additionally recites a system comprising: a memory (Uhlig et al. teaches memory 120 Paragraph [0015]) and the processor of claim 1, as outlined above. 
Claims 7 and 11 are rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Claims 8 and 12 are rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Claims 9 and 13 are rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Regarding claim 2, Applicants argue that the AVAIL bits do not indicate whether execution from the page is enabled. Examiner respectfully disagrees. Uhlig et al. further explains that the AVAIL bits may be interpreted by the processor as execute-privilege “X” in which the processor may prohibit execution of any instructions from the page when the X bit is clear and enable execution of instructions from the page when the X bit is set, see Paragraph [0041]. Applicant’s arguments are not persuasive for the reasons discussed above.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139